Citation Nr: 1139143	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a non-service connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In November 2007, the Board remanded the present matter for additional development and due process concerns. 

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2007 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, the Board remanded this issue, in part, to schedule the Veteran for examinations and obtain an opinion as to whether the Veteran's disorders combine to render him unable to secure or follow substantially gainful employment.  Although the record indicates that examinations were conducted and opinions were provided which address whether some of the Veteran's disorders result in inability to secure or follow substantially gainful employment, there is no opinion as to whether all of the disorders result in inability to secure or follow substantially gainful employment.  The Board acknowledges that the Veteran is currently working.  It appears that he obtained this employment after completing Vocational Rehabilitation, however; thus, the Board finds the failure to obtain the requested opinion is not harmless:  an opinion is needed to determine whether the Veteran's disorders rendered him unable to work prior to Vocational Rehabilitation.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Thus, the claim must be remanded for compliance with the November 2007 remand instruction.

Additionally, review of the record suggests that there are outstanding VA treatment records, notably those dating between May 2005 and March 2006 and outstanding Vocational Rehabilitation records.  As these records are pertinent to the matter at hand, they must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records associated with the Veteran's Vocational Rehabilitation program.  

2.  Obtain all outstanding VA treatment records, notably those dating from May 2005, forward, from the Southern Nevada VA Health Care Center and those dating prior to March 14, 2006, from the Jackson, Mississippi, Health Care Center. 

3.  After the completion of the foregoing, obtain an opinion as to whether the Veteran's combined disorders rendered him unable to secure or follow substantially gainful employment between March 30, 2005, when the Veteran stopped working, and May 2008, when the Veteran returned to work.  An explanation should be provided for the opinion offered.  The author of the opinion should take into account the Veteran's employment history and educational and vocational attainment during this period.  

4.  Thereafter, readjudicate the appellant's claim, with specific consideration of the period between March 2005 and May 2008.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


